87 N.Y.2d 954 (1996)
Carlos Zhagnay, Respondent-Appellant,
v.
Royal Realty Co., Defendant and Third-Party Plaintiff-Appellant-Respondent. J.J. Valentino Construction, Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Submitted December 11, 1995.
Decided February 15, 1996.
Motion by Royal Realty Co. for leave to appeal denied. Cross motion by plaintiff for leave to appeal dismissed upon the ground that plaintiff, having stipulated to a reduction in the amount of damages to which he is entitled, is not a party aggrieved (see, Dudley v Perkins, 235 N.Y. 448, 457). Motion by J.J. Valentino Construction, Inc., for leave to appeal denied.